JUDGMENT

This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of the parties. The Court has afforded the issues full consideration and has determined that they do not warrant a published opinion. See D.C. Cir. R. 36(d). It is
ORDERED and ADJUDGED that the appeal be DISMISSED.
The challenges to the 2008 Rule raised by plaintiff on appeal — including the argument that the 2008 Rule reopened the 1992 Rule — are moot because the 2008 Rule is no longer in effect. We therefore dismiss the appeal and vacate the judgment of the District Court. See United States v. Munsingwear, Inc,, 340 U.S. 36, 39-40, 71 S.Ct. 104, 95 L.Ed. 36 (1950); Humane Society of the United States v. Kempthorne, 527 F.3d 181,184-88 (D.C.Cir.2008).
Pursuant to D.C, Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41.